Citation Nr: 1315539	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disability, to include degenerative arthritis, hammertoes, plantar warts, peripheral vascular disease, and dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1967 to March 1969.  He was awarded a Vietnam Service Medal and a Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right foot disability.  The Veteran appealed this decision to the Board.  
 
In a September 2009 decision, the Board denied the appeal for service connection for a right foot disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court ordered that the September 2009 Board decision be vacated and the Court remanded the matter for further proceedings consistent with the decision.  In March 2012, the Board remanded the issue on appeal for additional development.  

During the pendency of this appeal, in a November 2008 rating decision, the RO denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The record indicates that the Veteran appealed this matter to the Board.  Prior to the certification of the claim for a TDIU to the Board, in a September 2010 rating decision, the RO granted a TDIU.  As the September 2010 rating decision acted as a full grant of that particular issue, the Veteran's claim for a TDIU is not in appellate status, and is not before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2012, the Veteran submitted additional pertinent evidence to the Board in support of his claims with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304 (2012) that was received in March 2013.  The Board has considered this additional evidence in this decision.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in Vietnam, but did not sustain a foot injury during combat.  

2.  The Veteran sustained right foot injuries in service. 

3.  The Veteran experienced symptoms of chronic right foot pain and calluses in service. 

4.  The Veteran experienced symptoms of chronic right foot pain and calluses continuously since service.  

5.  The degenerative joint disease, hammertoes, and plantar warts of the right foot are related to foot symptoms during active service. 

6.  The Veteran did not sustain an injury or disease of dermatitis of the right foot during service. 

7.  The current diagnosed disability of dermatitis of the right foot is not related to service.

8.  The Veteran did not experience a vascular injury or disease of the right foot during service. 

9.  The Veteran did not experience chronic symptoms of peripheral vascular disease of the right foot in service.

10.  The Veteran did not experience continuous symptoms of peripheral vascular disease of the right foot after service.

11.  The current diagnosed disability of peripheral vascular disease of the right foot is not related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for degenerative arthritis of the right foot are met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for hammertoes of the right foot are met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for plantar warts of the right foot are met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The criteria for the establishment of service connection for dermatitis of the right foot are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  The criteria for the establishment of service connection for peripheral vascular disease of the right foot are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided VCAA notice letters to the Veteran in September 2004, prior to the initial adjudication of the claim, and in December 2007, April 2008, September 2011, and May 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in December 2007 and April 2008.  The claim was readjudicated in the October 2012 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA treatment records dated from 1999 to July 2012 are associated with the claims folder.  In December 2011, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examinations in 2009 and 2012 to obtain medical evidence as to the nature and likely etiology of the claimed right foot disabilities.  These examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, offered opinions, and provided a rationale for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, arthritis and vascular disease are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).  The claimed disorders of hammertoes, plantar warts, and dermatitis are not listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to these disorders.  Walker, 708 F.3d 1331.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or vascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records include a March 1967 Report of Medical Examination for Induction that shows a normal clinical evaluation of all systems, to include the feet.  A June 1967 service treatment record indicates that the Veteran complained of sore feet, for which he was prescribed ointment.  In a September 1967 service medical examination report, the service examiner noted that the Veteran had a tender plantar wart, mid plantar right foot.  

Service personnel records indicated that the Veteran was put on physical profile in September 1967 due to a probable peptic ulcer and spleen enlargement. 

A February 1969 Report of Medical Examination for Separation indicates that clinical evaluation of all systems, to include the feet, was normal.  In the accompanying Report of Medical History, the Veteran indicated that he had no foot trouble. 

Post-service treatment records include a September 1997 private treatment record that reflects the Veteran reported having pain in both feet with a tingling, numb feeling at night.  Upon physical examination, the examiner noted that the right distal foot was cool and low pedal pulses.  In an October 1997 private treatment record, an examiner stated that the Veteran had a combination of peripheral arterial occlusive disease and some arthropathy of the feet. 

In a November 2004 VA treatment record, the examiner noted that the Veteran had blistered skin on the bottom of his right foot at the first MP joint, as well as elongated thickened toenails.  A physical examination revealed a subtalar varus foot type, +2 midstance pronation.  The VA clinician noted symptomatic hammertoes two through five and a varus contracted fourth toe with absence of hair.  The joints of the feet were nonpainful upon range of motion and palpation, except for hallux limitus, nonrestrictive.  There was no evidence of joint swelling, redness, or increased temperature.  The clinician also noted evidence of skin dermatitis and discoloration of the skin consistent with peripheral vascular disease.  Superficial varicosities were also apparent.  The assessment, in pertinent part, was hyperkeratosis and symptomatic hammertoes. 

In an April 2006 statement, the Veteran's wife stated that, throughout the night, the Veteran had to get up from bed due to the pain in his feet.  She indicated that, even when he was asleep, he would awaken her by kicking his feet.  He told her that his toes were aching and that the kicking helped.  A May 2006 letter from the Veteran's former supervisor stated that he "was absent from work frequently" and that "[u]pon inquiry, he would sometimes indicate that he had problems with his feet." 

In a December 2007 VA treatment record, the Veteran reported having generalized foot pain.  He indicated that he had prescription shoes, but stated that he did not wear them because they hurt his feet.  The examiner noted that the Veteran had a history of hammertoes and his toenails were elongated/lytic.  He indicated that the toenails limited the Veteran's ambulation.  The examiner had an assistant cut the Veteran's toenails.  Pedal pulses were palpable, sensation was intact, and there was no evidence of edema. 

In a January 2008 statement, the Veteran reportedly indicated that he had experienced right foot problems since service to the present.  

In an April 2009 VA medical examination, the Veteran reported that he served in Vietnam during the monsoon season.  He recalled developing blisters that required lancing.  Since service, he stated that he periodically had blisters and calluses on his feet.  He indicated that he sought treatment from private physicians for these disorders.  He reported that he had a blister on the sole of his foot debrided in 2004.  He indicated that he took care of his feet very carefully, trimming his calluses either by himself of with the help of his wife.  He reported experiencing pain when walking on the sole of his foot and that he wore special shoes provided by the VA.  

Upon physical examination in April 2009, the VA examiner noted that the Veteran walked with a normal gait.  The VA examiner noted: a 20 degree valgus deviation of the distal phalanx of the big right toe; no hallux valgus; 0.5 cm corns on the dorsum of the fourth and fifth, second and third toes; and hammertoes of the second, third, fourth, and fifth toes of the right foot.  The Veteran had no tenderness on palpation of the midfoot.  His Achilles tendon was aligned.  The examiner could not feel a dorsalis pedis or posterior tibial pulse, but the integrity of the foot was present.  He had good capillary refill.  The nails were normal.  The VA examiner found no calluses on the soles of the Veteran's feet at the time of the examination.  There was no evidence of any dermatitis, fungal infection, or pes planus.  The impression was hammertoes of the second, third, fourth, and fifth toes of the right foot; and currently trimmed calluses of the soles of the right foot.  

The VA examiner in April 2009 indicated that he could not make a diagnosis of any vascular or dermatitis disorder at that time.  After the physical examination and a review of the service treatment records, the examiner stated that there was no evidence that the Veteran had any of his current foot disorders while he was in service.  As such, the VA examiner opined that he could not relate any foot disorder to the Veteran's service, and it was less likely than not that the Veteran's current foot disorder was related to service. 

The June 2012 VA orthopedic examination report shows diagnoses of degenerative arthritis of the right foot and hammer toes of the right foot.  The July 2012 VA skin diseases examination report shows a diagnosis of plantar warts of the right foot. 

In December 2012, the Veteran submitted additional evidence that includes lay statements from himself, his wife, and a supervisor.  The submissions also included an undated (printed on August 2, 2012) VA nexus opinion relating degenerative joint disease and hammertoes of the right foot to service.  

In a November 2012 statement, the Veteran wrote that during service he was placed on a limited duty profile.  He also wrote that VA doctors in June and July 2012 told him there was a 50 percent or greater probability that the right foot disorders were service related.  

The statement from the Veteran's wife, dated in November 2012, asserts that for more than 20 years the Veteran has experienced foot pain, pain of the toes, and swelling that in 1997 required crutches; the Veteran was later diagnosed with peripheral vascular disease, hyperkeratosis, plantar wart, and dermatitis; treatment included a long-term supply of "Nutraplus" for both feet because the skin on the feet had deteriorated and hardened into callouses, and the toes were crumpled (hammer toes). 


Analysis of Service Connection for Right Foot Disability

The Veteran essentially contends that his right foot disorder is related to service.  He contends that he sustained several right foot injuries during service, experienced right foot problems in service in 1967 that were treated, and that he was placed on a limited duty profile for right foot problems.  He does not contend that he sustained a foot injury during service during combat with the enemy.  The relevant evidence consists of service treatment records, VA and private treatment records, and statements from the Veteran. 

After a review of all the evidence, the Board finds first that the Veteran has a current disability of the right foot that includes several diagnoses.  The June 2012 VA examination report shows diagnoses of degenerative arthritis of the right foot and hammer toes of the right foot.  The July 2012 VA examination report shows a diagnosis of plantar warts of the right foot.  

The Board finds that the Veteran engaged in combat with the enemy during his service in Vietnam, but did not sustain a foot injury during combat; instead, he has reported generally a history of foot injuries without reference to combat.  The Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. 
§ 1154(b); however, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette, 
82 F.3d at 392.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In this case, the Veteran does not contend, and the evidence does not show, that he sustained a right foot injury during combat with the enemy. 

The evidence does show that the Veteran otherwise sustained a right foot injury in service, and that he experienced symptoms of chronic right foot pain and calluses in service and since service so as to warrant presumptive service connection for degenerative arthritis of the right foot under the provisions of 38 C.F.R. § 3.303(b).  The service treatment records and the Veteran's credible lay testimony serve to document a history of foot pain in service.  As noted, a June 1967 service treatment record indicates that the Veteran complained of sore feet, for which he was prescribed ointment.  In a September 1967 service medical examination report, the service examiner noted that the Veteran had a tender plantar wart, mid plantar right foot.  The June 2012 VA examination report indicates that the Veteran reported having right foot pain during active service in Vietnam.  He reported that he had several injuries in service.  The April 2009 VA examination report indicates that the Veteran reported that he served in Vietnam during monsoon season and his feet were wet all the time.  He stated that he developed blisters that had to be lanced.  He stated that he periodically had blisters and calluses on his feet and he received treatment by private physicians.  

In the present case, the Board finds that the Veteran is competent to provide lay testimony as to the onset of his observable right foot symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran's statements that he had right foot pain and injuries in service and that he has had calluses on his right foot in service and since service to be credible.  These statements have been consistent with other statements and information recorded during the course of medical treatment over the years.  The Veteran's testimony is consistent with his circumstances of service and the service treatment records show treatment for sore feet in service.  The Veteran is alleging that these events occurred when he was in combat in Vietnam.  The Board finds that the Veteran's statements are sufficient evidence that these events occurred in service.   

The Board also finds that the Veteran experienced right foot pain and calluses continuously since service.  There is competent evidence that the Veteran's symptoms of right foot pain and calluses continued after separation from service.  The Veteran has reported having had these symptoms since service.  

The Board finds that the evidence is in equipoise on the question of whether the diagnosed degenerative joint disease, hammertoes, and plantar warts of the right foot are related to foot injury and symptoms during active service.  There is medical opinion evidence that weighs in favor of the claim that tends to relate the current diagnoses of degenerative arthritis of the right foot, plantar warts of the right foot, and hammertoes of the right foot to active service.  The June 2012 VA examination report reflects the opinion that the degenerative arthritis of the right foot and the hammertoes of the right foot were at least as likely as not incurred in or related to the claimed in-service injury.  The examiner supported this opinion with reference to the service treatment records documentation of complaints of and treatment for right foot pain; the fact that injuries to the foot can manifest as degenerative joint disease and hammer toes years later; and because the Veteran's current symptoms, signs, and diagnoses were consistent with the documentation.  The July 2012 VA examination report reflects the opinion that it was at least as likely as not that the plantar warts on the right foot are related to the plantar wart documented in service.  

There is also medical opinion evidence that weighs against the claims for service connection for the hammer toes of the right foot, degenerative arthritis of the right foot, and plantar warts of the right foot.  Although the Veteran has stated that he had his feet "lanced" in 1971 and 1975, the current record of evidence does not contain any post-service record of treatment for a right foot disorder until September 1997, over twenty-eight years after the Veteran's discharge from service and approximately 30 years after his in-service right foot complaints.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the July 2012 VA examiner opined that the hammer toes of the right foot were not at least as likely as not related to active service, reasoning that the hammertoes are very specific and noticeable abnormalities and would have surely been noted by the examiner.  

The April 2009 VA medical examination report indicates that, after an interview of the Veteran, physical examination, and review of the service treatment records, the examiner opined that it was not at least as likely as not that the Veteran's right foot disorders were related to service.  This examiner reasoned that the current diagnosed disorders were not noted during serviced.  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current degenerative arthritis of the right foot, plantar warts of the right foot and hammer toes of the right foot as likely as not are related to injuries and events in active service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the right foot, plantar warts, and hammer toes of the right foot is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, vascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker; supra.  The Board finds that the preponderance of the evidence is against service connection for peripheral vascular disease of the right foot on a direct or presumptive basis pursuant to 38 C.F.R. § 3.303(b).  The evidence shows that, while the Veteran generally sustained right foot injuries during service, he did not sustain a vascula injury or disease of the right foot during service, and did not experience chronic symptoms of peripheral vascular disease of the right foot in service.  The service treatment records show no findings referable to peripheral vascular disease.  There is a report in 1967 of sore feet but there is no diagnosis of peripheral vascular disease.  The service separation examination report indicates that examination of the vascular system were normal.  

The Board next finds that the Veteran did not experience continuous symptoms of peripheral vascular disease of the right foot after service.  As indicated, the service separation examination history and findings were negative for symptoms or findings of this disease.  The post-service treatment records show that peripheral vascular disease was not diagnosed until 1997.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board next finds that the preponderance of the evidence is against service connection for dermatitis of the right foot.  In this case, dermatitis is not listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker; supra.  The evidence shows that, while the Veteran generally sustained right foot injuries during service, he did not sustain an injury or disease of dermatitis of the right foot during service, and did not experience symptoms of dermatitis of the right foot in service.  The service treatment records show no findings referable to dermatitis.  There is a report in 1967 of sore feet but there is no diagnosis of dermatitis.  The service separation examination report indicates that examination of the skin was normal.  

The Board next finds that the Veteran did not experience recurrent symptoms of dermatitis of the right foot after service.  As indicated, the service separation examination history and findings were negative for symptoms or findings of this disorder.  The post service treatment records show that dermatitis was not diagnosed until 2004.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson, supra.  

The weight of the evidence demonstrates that the current diagnoses of dermatitis and peripheral vascular disease of the right foot are not related to service.  There is no competent evidence that tends to link the current dermatitis and peripheral vascular disease and any event or incident of the Veteran's period of active service.  On the other hand, there is medical opinion evidence that weighs against the claim and tends to show that the dermatitis and peripheral vascular disease are not related to active service.  The July 2012 VA examination report reflects the opinion that the dermatitis and peripheral vascular diseases are not related to service.  This opinion was based on an accurate history, including a review of the claims folder and history and examination of the Veteran.  This opinion was supported by a rationale that included that there was no indication of such disorders in the service treatment records, and the diagnoses were first made later, after service.

The Veteran's own assertions that the dermatitis and peripheral vascular disease of the right foot are related to his active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters, especially in this case where there is no in-service symptomatology of dermatitis or peripheral vascular disease or recurrent post-service symptoms of such disorders.  The Veteran is competent to testify as to observable symptoms, which have not even been demonstrated in this case to show continuity of symptoms after service; however, where the determinative issue involves a question of medical diagnosis or causation of a disability that was first diagnosed years after service, only individuals possessing specialized medical training and knowledge are competent to render such an opinion as to the etiology of such disorders.  The Veteran is not shown to have medical expertise, and has not submitted any medical opinion or treatise evidence to show that the dermatitis and peripheral vascular disease are related to active service. 

As noted, the Veteran has provided competent and credible lay testimony as to his certain observable right foot symptoms in service and since service, specifically, foot pain, calluses, and blisters; however, the competent evidence does not attribute these symptoms or disorders to the current diagnoses of dermatitis or peripheral vascular disease.  Competent medical evidence is necessary to establish that the right foot symptoms are due to or related to the current diagnoses of dermatitis and peripheral vascular disease.  

The competent medical evidence shows that the diagnoses of dermatitis and peripheral vascular disease are not related to the symptoms of right foot pain, stiffness, and blisters during service.  The July 2012 VA skin examination report indicates that the physical examiner revealed dry, cracking skin on the bilateral feet.  Plantar warts were also detected.  There were no findings of blisters on the right foot.  The peripheral vascular disease was manifested by diminished peripheral pulses and trophic changes.  The examiner opined that the dermatitis and peripheral vascular disease were not related to the Veteran's active service.  

A determination of the etiology of the right foot symptoms requires competent medical evidence in this case since the Veteran has had multiple right foot diagnoses.  While a lay person has the competence to report whether he is experiencing pain, he does not have the competent to report the etiology of the pain when there are multiple disabilities and therefore, could be multiple causes.  The record lacks competent medical evidence which establishes a relationship between the Veteran's report right foot symptoms since service and the current dermatitis and peripheral vascular disease.  Significantly, as discussed above, there is competent medical evidence, the 2012 VA medical opinion that establishes that the current dermatitis and peripheral vascular disease are not related to disease or injury or other event in service; thus, service connection for dermatitis and peripheral vascular disease of the right foot is not warranted.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against service connection for dermatitis and peripheral vascular disease of the right foot, and this aspect of the claim must be denied.  As the preponderance of the evidence is against this aspect of the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative arthritis, hammer toes, and plantar warts of the right foot is granted; service connection for dermatitis and peripheral vascular disease of the right foot is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


